Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00841-CV

                             PILOT TRAVEL CENTERS LLC,
                                      Appellant

                                               v.

                                    Norma GUTIERREZ,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CV-000054-D1
                         The Honorable Joe Lopez, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with the court’s memorandum opinion of this date, the parties’ joint motion
to dismiss is GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against the
parties who incurred them. See TEX. R. APP. P. 42.1(d).

       SIGNED February 19, 2014.


                                                _____________________________
                                                Karen Angelini, Justice